DETAILED ACTION
This action is in response to the amendment filed 6/7/2022.  No claims are currently amended.  Claims 1-14 and 21-30 have been canceled.  Claims 31-40 are newly added.  Presently, claims 15-20 and 31-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of Species A in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that the elected Species A was noted as being drawn the species depicted in Figures 3A, 3B and 4 where a valve seat assembly includes a leak detection notch formed in the exterior cylindrical surface between the annular flange and the second seat end (see page 5 of the Requirement for Restriction dated 4/26/2022).  However, the response dated 6/7/2022 noted that the applicant elects Species A, including claims 15-20 drawn to a valve seat with a non-metallic seat (see page 6 of the response dated 6/7/2022).   Therefore, it appears that the applicant has elected Species C which was drawn to a valve seat that includes a non-metallic seal.  A phone call was made to Mark A. Tidwell, Reg. No. 37,457 on 6/17/2022 in order to clarify the election of the species (see attached Interview Summary).  It was confirmed that the species election was Species C.  The claims will be treated as if the election of the species in the response dated 6/7/2022 was to elect Species C.

Claims 1-14 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.  Further, it is noted that the withdrawn claims have been canceled in the response dated 6/7/2022.

Drawings
The drawings were received on 9/24/2019.  These drawings are acceptable.

Claim Objections
Claims 31-35 contain the following informalities:  
Claim 31 recites the limitation “the seal” in line 13.  It appears that the recitation of “the seal” should be “the sealing ring”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 and 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elms (US 1914737).
Regarding claim 15, the Elms reference discloses a valve seat (10) with the valve seat comprising: a substantially cylindrical body (13) defined along an axis (considered the longitudinal axis that extends along the shaft 19 as depicted in figure 2) and having a first seat end (it is considered that the first seat end is the end that includes the seat surface 15) and a second seat end (it is considered that the second seat end is the end that includes the bottom surface of the valve seat 10 that is opposite the seat surface 15) with a through bore (it is considered that the opening through the center support 11 constitutes a through bore and the openings on either side of the arms 12 as depicted in figure 3) extending between the first and second seat ends, the cylindrical body further having a valve seat end surface (15) at the first seat end, an inner cylinder surface (it is considered that the sidewall of the through bore that is bisected by the arms 12 in figure 3 constitute an inner cylindrical surface) and an exterior cylinder surface (it is considered that the outer circumferential surface of the valve seat 10 defines the exterior cylinder surface) with an annular flange (it is considered that the extension that defines the surface that includes the groove 25 constitutes an annular flange) formed along the exterior cylinder surface adjacent the first seat end, an intersection of the annular flange and the exterior cylinder surface forming an annular shoulder (at surface 23) and the through bore expanding from a first diameter (it is considered that the vertical part of the opening that is bisected by the arms 12 defines the first diameter) to a second diameter (it is considered that the second diameter is defined by the diameter of the sloped surface 15 as depicted in figure 4) adjacent the first seat end; and a non-metallic seal (22; made of rubber; see page 2, lines 4-6) disposed about the exterior cylinder surface between the annular shoulder and the first seat end (see figure 4), the seal having a first end (considered the end at surface 27) and a second end (considered the end of the seal 22 at the surface 23) with a seal end surface formed at the first end of the seal.  
Regarding “for a fluid end of a hydraulic fracturing pump”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 16, the Elms reference discloses wherein the non-metallic seal (22) is an elongated sealing ring (it is considered that the seal 22 is elongated in the vertical direction (in the orientation depicted in figure 4).  
In regards to claim 17, the Elms reference discloses wherein the seal end surface (the surface at 27) of the non-metallic seal (22) and the valve seat end surface (surface at 15) are substantially flush (see figure 4 for the slopes of the surface 27 and the surface 15 being substantially flush).
In regards to claim 18, the Elms reference discloses an annular groove (25) formed in the annular flange, wherein the non-metallic seal (22; made of rubber; see page 2, lines 4-6) is an elongated sealing ring (it is considered that the seal 22 is elongated in the vertical direction (in the orientation depicted in figure 4) and extends around the circumference of the valve seat 10), the sealing ring having a through bore (see figure 2) the extending between the first and second ends, the sealing ring further having an inner ring surface (24) with an annular protrusion (26) extending from the inner ring surface (see figure 4).
In regards to claim 19, the Elms reference discloses wherein the annular protrusion (26) of the sealing ring engages the annular groove (25) of the cylindrical body (see figure 4).
In regards to claim 20, the Elms reference discloses wherein at least a portion of the seal end surface (surface at 27) of the non-metallic seal (22) extends beyond the first seat end (see figure 4 for the uppermost portion of the seal 22 extending above the uppermost portion of the surface 15).
Regarding claim 31, the Elms reference discloses a valve seat (10) with the valve seat comprising: a substantially cylindrical body (13) defined along an axis (considered the longitudinal axis that extends along the shaft 19 as depicted in figure 2) and having a first seat end (it is considered that the first seat end is the end that includes the seat surface 15) and a second seat end (it is considered that the second seat end is the end that includes the bottom surface of the valve seat 10 that is opposite the seat surface 15) with a through bore (it is considered that the opening through the center support 11 constitutes a through bore and the openings on either side of the arms 12 as depicted in figure 3) extending between the first and second seat ends, the cylindrical body further having a valve seat end surface (15) at the first seat end, an inner cylinder surface (it is considered that the sidewall of the through bore that is bisected by the arms 12 in figure 3 constitute an inner cylindrical surface) and an exterior cylinder surface (it is considered that the outer circumferential surface of the valve seat 10 defines the exterior cylinder surface) with an annular flange (it is considered that the extension that defines the surface that includes the groove 25 constitutes an annular flange) formed along the exterior cylinder surface adjacent the first seat end, an intersection of the annular flange and the exterior cylinder surface forming an annular shoulder (at surface 23) and the through bore expanding from a first diameter (it is considered that the vertical part of the opening that is bisected by the arms 12 defines the first diameter) to a second diameter (it is considered that the second diameter is defined by the diameter of the sloped surface 15 as depicted in figure 4) adjacent the first seat end, and an annular groove (25) formed in the annular flange; and a non-metallic sealing ring (22; made of rubber; see page 2, lines 4-6) disposed about the exterior cylinder surface adjacent the first seat end, the sealing ring having a first end (considered the end at surface 27) and a second end (considered the end of the seal 22 at the surface 23) with a seal end surface formed at the first end of the seal, the sealing ring further having an inner ring surface with an annular protrusion (26) extending from the inner ring surface (24), wherein the annular protrusion of the sealing ring engages the annular groove of the cylindrical body (see figure 4).  
Regarding “for a fluid end of a hydraulic fracturing pump”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 32, the Elms reference discloses wherein the seal end surface (the surface at 27) of the non-metallic seal (22) and the valve seat end surface (surface at 15) are flush (see figure 4 for the slopes of the surface 27 and the surface 15 being substantially flush).
In regards to claim 33, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic seal (22) extends beyond the first seat end (see figure 4 for the uppermost portion of the seal 22 extending above the uppermost portion of the surface 15).
In regards to claim 34, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic sealing ring (22) is angled (about an angle of 0 degrees as depicted in figure 4) relative to the valve seat end surface (see figure 4).
In regards to claim 35, the Elms reference discloses wherein an angle is formed between the seal end surface of the non-metallic sealing ring and the valve seat end surface, and the angle is between 0 and 15 degrees relative to valve seat end surface (as depicted in figure 4, the surface 27 of the seal has an angle of about 0 degrees relative to the surface 15).  
Regarding claim 36, the Elms reference discloses a valve seat (10) with the valve seat comprising: a substantially cylindrical body (13) defined along an axis (considered the longitudinal axis that extends along the shaft 19 as depicted in figure 2) and having a first seat end (it is considered that the first seat end is the end that includes the seat surface 15) and a second seat end (it is considered that the second seat end is the end that includes the bottom surface of the valve seat 10 that is opposite the seat surface 15) with a through bore (it is considered that the opening through the center support 11 constitutes a through bore and the openings on either side of the arms 12 as depicted in figure 3) extending between the first and second seat ends, the cylindrical body further having a valve seat end surface (15) at the first seat end, an inner cylinder surface (it is considered that the sidewall of the through bore that is bisected by the arms 12 in figure 3 constitute an inner cylindrical surface) and an exterior cylinder surface (it is considered that the outer circumferential surface of the valve seat 10 defines the exterior cylinder surface), the inner cylindrical surface of the through bore expanding from a first diameter (it is considered that the vertical part of the opening that is bisected by the arms 12 defines the first diameter) to a second diameter (it is considered that the second diameter is defined by the diameter of the sloped surface 15 as depicted in figure 4) adjacent the first seat end, and an annular groove (25) formed in the exterior cylinder surface adjacent the first seat end; and a non-metallic sealing ring (22; made of rubber; see page 2, lines 4-6) disposed about the exterior cylinder surface adjacent the first seat end, the sealing ring having a first end (considered the end at surface 27) and a second end (considered the end of the seal 22 at the surface 23) with a seal end surface formed at the first end of the seal, the sealing ring further having an inner ring surface (24) with an annular protrusion (26) extending from the inner ring surface, wherein the annular protrusion of the sealing ring engages the annular groove of the cylindrical body (see figure 4), and wherein the seal end surface is at least flush with the valve seat end surface of the cylindrical body (see figure 4 for the slopes of the surface 27 and the surface 15 being flush).
Regarding “for a fluid end of a hydraulic fracturing pump”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 37, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic seal (22) extends beyond the first seat end (see figure 4 for the uppermost portion of the seal 22 extending above the uppermost portion of the surface 15).
In regards to claim 38, the Elms reference discloses wherein the seal end surface (surface at 27) of the non-metallic sealing ring (22) is angled (about an angle of 0 degrees as depicted in figure 4) relative to the valve seat end surface (see figure 4).
In regards to claim 39, the Elms reference discloses wherein an angle is formed between the seal end surface of the non-metallic sealing ring and the valve seat end surface, and the angle is between 0 and 15 degrees relative to valve seat end surface (as depicted in figure 4, the surface 27 of the seal has an angle of about 0 degrees relative to the surface 15).  
In regards to claim 40, the Elms reference discloses wherein the substantially cylindrical body further comprises an annular flange (it is considered that the extension that defines the surface that includes the groove 25 constitutes an annular flange) formed along the exterior cylinder surface adjacent the first seat end, an intersection of the annular flange and the exterior cylinder surface forming an annular shoulder (at surface 23), wherein the annular groove (25) is formed in the annular flange and the non-metallic sealing ring is disposed about the annular flange so that the annular protrusion (26) of the sealing ring seats in the annular groove of the flange (see figure 4).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Penick et al. (US 1948628), Walton (US 2969951), Rule (US 2982515), Roberts, Jr. et al. (US 3063467), Leman (US 3489170) and Sjoberg (US 4770206) disclose various valve seat assemblies that include a sealing ring provided on an outer surface of a seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                             

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753